992 F.2d 1218
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory KIRK, Defendant-Appellant.
No. 93-1459.
United States Court of Appeals, Sixth Circuit.
May 13, 1993.

Before KENNEDY and SILER, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Defendant was indicted on charges of conspiracy to possess with intent to distribute, and conspiracy to distribute cocaine and cocaine base, possession with intent to distribute cocaine and possession of a firearm with an obliterated serial number.   He was ordered detained pending trial, which has been set for May 19, 1993.   Defendant now appeals the pretrial detention order.   The government opposes defendant's release.


2
According to the provisions of 18 U.S.C. § 3142(e), a defendant shall be detained pending trial if, after a hearing, the judicial officer finds that no condition or set of conditions will assure the defendant's appearance and the safety of the community.   The factors to be considered in determining whether to release a defendant pending trial are set forth in 18 U.S.C. § 3142(g) and include:  the nature and circumstances of the offense charged;  the weight of the evidence against the person;  and the nature and seriousness of the danger posed by the defendant's release.   Subject to rebuttal by the defendant, there is a presumption in favor of pretrial detention if the judicial officer finds there is probable cause to believe that the person committed an offense for which a potential maximum term of ten years or more is prescribed by the Controlled Substances Act, 21 U.S.C. § 801 et seq. 18 U.S.C. § 3142(e);   see also United States v. Strong, 775 F.2d 504, 506-07 (3rd Cir.1985).   The statutory presumption does not, however, shift the burden of proof.   The government is required to demonstrate risk of flight by a preponderance of the evidence.   See United States v. Martir, 782 F.2d 1141, 1146 (2d Cir.1986);   United States v. Hazime, 762 F.2d 34, 37 (6th Cir.1985).


3
The factual findings of the district court will not be disturbed on appeal unless they are clearly erroneous.   United States v. Hazime, 762 F.2d at 37.   Questions of law and mixed questions of law and fact are reviewed de novo.   Id.  Upon review of the record, we conclude that the government established a risk of flight and danger to the community and that defendant produced insufficient evidence to rebut the statutory presumption in favor of pretrial detention.   See 18 U.S.C. § 3142(e).


4
It therefore is ORDERED that the district court's detention order is affirmed.